NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                             _______________

                                 No. 11-2892
                               _______________

                        UNITED STATES OF AMERICA

                                       v.

                               ROGER SEDLAK,

                                                   Appellant

                               _______________

                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                       (D.C. Civil No. 1-09-cr-00079-001)
                   District Judge: Hon. William W. Caldwell
                               _______________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  June 8, 2012

       BEFORE: SCIRICA, GREENAWAY, JR., and COWEN, Circuit Judges

                              (Filed: June 25, 2013)

                               _______________

                                  OPINION
                               _______________


COWEN, Circuit Judge.
       Roger Sedlak appeals from the criminal judgment entered by the United States

District Court for the Middle District of Pennsylvania. We will affirm without prejudice

to Sedlak‟s right to raise an ineffective assistance of counsel claim in a properly filed

motion under 28 U.S.C. § 2255.

                                              I.

       Pursuant to a plea agreement with the government, Sedlak pled guilty to the

following four counts in a superseding indictment: (1) conspiracy to commit the offenses

of interstate transportation with intent to engage in prostitution, and persuading, inducing,

coercing, and enticing interstate travel for the purpose of prostitution in violation of 18

U.S.C. §§ 371, 2421, and 2422 (Count 1); (2) knowingly persuading, inducing, enticing,

and coercing an individual to travel in interstate commerce to engage in prostitution in

violation of § 2422 (Count 3); (3) aggravated identity theft during and in relation to the

commission of wire fraud in violation of 18 U.S.C. § 1028A(a)(1) (Count 5); and (4)

money laundering in violation of 18 U.S.C. § 1956(a)(1)(B)(i) (Count 18). The District

Court sentenced Sedlak to serve a total of 145 months of imprisonment (60 months on

Count 1, 121 months on Count 3, 121 months on Count 18, and a consecutive 24-month

sentence for Count 5), followed by 10 years of supervised release. He also was ordered to

pay a $400 special assessment as well as a $5000 fine. Sedlak‟s appointed counsel filed a

notice of appeal on his client‟s behalf.

       Subsequently, this attorney filed an appellate brief on November 1, 2011. After

the government filed its appellate brief on February 16, 2012, he filed a reply brief on


                                              2
Sedlak‟s behalf on March 13, 2012. This appeal was then calendared for June 8, 2012.

Meanwhile, the Clerk, in a March 21, 2012 order, indicated that no action would be taken

on Sedlak‟s pro se motions for an injunction and a stay of the appeal because parties

represented by counsel may not file a motion or other documents pro se, and the motions

accordingly were forwarded to counsel. This Court likewise denied Sedlak‟s pro se

motion for appointment of new counsel on May 17, 2012. However, the attorney filed his

own motion to cancel oral argument and withdraw as counsel, and Sedlak, himself,

moved to stay the appeal and to proceed pro se. On June 13, 2012, we granted the

attorney‟s motion as well as Sedlak‟s motion to stay the appeal pending further briefing.

Sedlak‟s motion to proceed pro se was granted (and he was also given the option of

retaining counsel), he was ordered to file his brief within 90 days from the date of the

Court‟s order, and the government‟s answering brief was then due within 30 days from

the receipt of Sedlak‟s brief.

       This additional round of briefing was not completed within the time period

originally contemplated by this Court. Sedlak instead moved on three separate occasions

for more time to file and serve his pro se brief. We granted him more time, extending

Sedlak‟s filing deadline to November 13, 2012, December 17, 2012, and, finally,

February 4, 2013. Sedlak eventually submitted his pro se appellate brief in two parts

(which were filed on January 3, 2013 and January 22, 2013). We ordered the government

to file its answering brief on or before March 11, 2013. It did so, and Sedlak did not file

(or ask for an extension of time to file) any pro se reply brief. We further note that Sedlak


                                             3
himself has filed a number of other unsuccessful motions over the course of this

complicated appellate proceeding, requesting various kinds of relief (e.g., bail pending

appeal, appointment of counsel, and expedited briefing on the part of the government).

                                             II.

       Sedlak‟s former counsel raises seven issues in the initial round of appellate

briefing, with all but one of these issues implicating the District Court‟s sentencing

determination. 1 Sedlak then incorporates (and often expands on) these contentions in his

own pro se appellate brief.

       The attorney claims that federal prostitution crimes interfere with the powers

reserved to the states under the Tenth Amendment, noting that Sedlak has standing to

argue this Tenth Amendment theory under the Supreme Court‟s opinion in Bond v.

United States, 131 S. Ct. 2355 (2011). However, both § 2421 and § 2422 contain an

interstate commerce element. In addition, it is well established that Congress‟s power

over interstate commerce “„is complete in itself‟” and cannot be diminished by the



1
 The District Court had jurisdiction over this criminal proceeding pursuant to 18 U.S.C. §
3231, and we have appellate jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. §
1291.

       In reviewing a criminal sentence, this Court must “first ensure that the district
court committed no significant procedural error, such as failing to calculate (or
improperly calculating) the Guidelines range.” Gall v. United States, 552 U.S. 38, 51
(2007). “Assuming that the district court‟s sentencing decision is procedurally sound, the
appellate court should then consider the substantive reasonableness of the sentence
imposed.” Id. We exercise plenary review over the district court‟s interpretation of the
Sentencing Guidelines, and its findings of fact are reviewed for clear error. See, e.g.,
United States v. Grier, 475 F.3d 556, 570 (3d Cir. 2007) (en banc).
                                              4
exercise or non-exercise of the states‟ police powers. United States v. Darby, 312 U.S.

100, 114 (1941) (quoting Gibbons v. Ogden, 22 U.S. 1, 196 (1824)).

       We likewise reject the former counsel‟s challenge to the District Court‟s

sentencing determination. With respect to the “grouping” calculation, the government

observes that “Sedlak‟s Guideline calculation involved starting with the most serious

offense—the money laundering offense—moving to the sex trafficking Guideline to

determine the base offense level, and then returning to the money laundering Guideline to

finish the calculation.” (Appellee‟s 2/16/12 Brief at 18-19.) Because Sedlak had at least

17 prostitutes working for him, the District Court appropriately added a 5-level increase

to the offense level pursuant to this approach. With respect to the criminal history

calculation, the District Court‟s finding that Sedlak‟s offense began before January 7,

2007 was supported by evidence in the record. For example, this evidence indicated that

he began compiling Internet prostitution advertisements in November 2006 and created a

draft employment form for his scheme no later than January 3, 2007. It also was

appropriate for the District Court to apply a 4-level increase for Sedlak‟s leadership role

under U.S.S.G. § 3B1.1 (e.g., the criminal activity he led and organized was extensive in

nature) and, in contrast, to deny a 2-level reduction under U.S.S.G. § 3E1.1 for

acceptance of responsibility (e.g., Sedlak moved to withdraw his guilty plea, but, at the

subsequent hearing scheduled on his motion, he “chose not to attempt to withdraw his

plea and to continue with his plea of guilty” (Appellant Counsel‟s 11/1/11 Brief at 15

n.3)). The District Court did not commit any reversible error by requiring him to comply


                                              5
with the requirements of the sex offender registration agency in any state where he resides

or works because whether or not he actually has to register as a sex offender is a matter of

state law. Finally, we believe that Sedlak‟s ultimate sentence was substantively

reasonable because, among other things, Sedlak (unlike his wife, Marianna Sedlak, and

Kelli Kaylor, one of the individuals who worked for him) was the mastermind behind the

criminal scheme and, as the District Court aptly noted, “the defendant in this case is a

fraud” whose “whole life appears to have been fraudulently lived.” (A204.)

       Sedlak raises a large number of other issues in his 113-page pro se appellate brief.

In fact, his table of contents identifies 22 separate issues. After having fully considered

Sedlak‟s pro se brief, the record in this case, and the governing legal principles, we agree

with the government that, apart from any issues premised on allegations of ineffective

assistance of counsel, all of these issues must be rejected as meritless. With respect to

any ineffectiveness claims, the government notes that such allegations are more properly

raised in a collateral proceeding. See, e.g., United States v. Sandini, 888 F.2d 300, 311-

12 (3d Cir. 1989).

                                             III.

       For the foregoing reasons, we will affirm the judgment entered by the District

Court without prejudice to Sedlak‟s right to raise an ineffective assistance of counsel

claim in a properly filed § 2255 motion.




                                              6